SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53377 AEGEA, INC. (Exact Name of Registrant as specified in its charter) Colorado 41-2230041 (State or other jurisdiction (IRS Employer File Number) of incorporation) 772 U.S. Highway One, Suite 200 North Palm Beach, FL (Address of principal executive offices) (zip code) (561) 287-5422 (Registrant's telephone number, including area code) Not applicable. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes:þNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the ExchangeAct. Large accelerated filer o Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo þ The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, May 19, 2014 was 119,499,261. FORM 10-Q '] AEGEA, Inc. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity (Deficit) (unaudited) 5 Statements of Cash Flows (unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 - 2 - PART I FINANCIAL INFORMATION Item 1. Financial Statements AEGEA, INC AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED BALANCE SHEETS MARCH 31, DECEMBER 31, ASSETS (Unaudited) Current Assets: Cash $ $ Vacant land deposit - Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Accrued expenses Short-term loan - related parties Convertible debenture payable, net of premium and discount Accrued interest Line of credit - related party Accrued interest - related party Total current liabilities Total Liabilities Preferred stock 100,000,000 shares authorized, no par value, 200,000 convertible Series A shares designated, none issued and outstanding at March 31, 2014 and December 31, 2013 - - 1,000 convertible Series B shares designated, 1,000 issued and outstanding at March 31, 2014 and December 31, 2013, respectively Common stock; 1,000,000,000 shares authorized, no par value; 118,754,619 and 117,112,619 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 3 - AEGEA, INC AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) FEBRUARY 3, THREE THREE MONTHS MONTHS (INCEPTION) ENDED ENDED TO MARCH 31, MARCH 31, MARCH 31, OPERATING EXPENSES General and administrative expenses $ $ $ Professional fees Research and development expenses Total operating expenses NET INCOME (LOSS) FROM OPERATIONS ) ) ) Other income (expense) Gains on settlement of liabilities - Interest ) ) ) Interest amortization of debt discount ) - ) Total other expenses ) ) ) NET LOSS $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ )* $ )* $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES (Basics and Diluted) * Less than .01 per share The accompanying notes are an integral part of these unaudited consolidated financial statements. - 4 - AEGEA, INC AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT For the Period from February 3, 2012 (Inception) to March 31, 2014 (Unaudited) Preferred Stock Additional paid in Capital Series A Series B Common Stock Deficit Accumulated Shares Shares Amount Shares Amount During Development Stage Total Stockholders' Deficit Balance, Inception (February 3, 2012) - - $
